PER CURIAM:
On December 25, 1981, Donald C. Phillips was operating claimant’s automobile on U.S. Route 52 near Elkhorn, West Virginia. The automobile struck a pothole on the right-hand side of the road damaging the rim and the valve, and resulting in the loss of two wheel covers. The claimant asserts that the accident was caused by the respondent’s negligence and seeks damages in the sum of $258.80.
The law of West Virginia is well established that the State is neither an insurer nor a guarantor of the safety of travellers on its highways. Adkins v. Sims, 130 W.Va. 645, 46 S.E.2d 81 (1947), Parsons v. State Road Commission, 8 Ct.Cl. 35 (1969). There is no evidence in the record of any prior notice to the respondent. The existence of road defects without notice to the respondent is not sufficient to establish negligence. Proof that respondent had notice of the defect in the road is necessary. Lowe v. Department of Highways, 8 Ct.Cl. 210 (1971).
Accordingly, the Court is of the opinion to and does hereby disallow the claim.
Claim disallowed.